Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in this application.
Applicant's election with traverse of the invention of Group I and compound 1.9 as the species of formula (I) in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention in the claims.  Applicant’s arguments are found persuasive, and the requirement for unity of invention set forth in the Office action of 11/29/2021 is withdrawn.
Claims 1-15 will presently be examined.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling infestation of useful plants by phytopathogenic microorganisms, does not reasonably provide enablement for “preventing” the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The breadth and nature of claim 14 is in preventing infestation of useful plants by phytopathogenic microorganisms by applying to plants, plant parts or locus of plants a compound of formula (I).  Dictionary definition of “prevent” includes “to keep from happening; make impossible by prior action.”1  
The state of the prior art is such that making phytopathogenic microorganism infestation impossible by applying a chemical agent has not been obtained in the absence of concomitant physical control of the environment to exclude introduction of fungal spores carried by the environment or external agents.  
The level of one of ordinary skill in the art is high, but so is the level of unpredictability in the art.  Fungi can spready by the wind, water, contaminated seeds, and animals, so chemical treatment that meets the full scope of “preventing,” with no limitation as to duration, efficacy level, or application site (how does soil or seed treatment prevent fungal infestation after the seed grows into a plant and is later exposed to fungi), would not be accepted by one skilled in the art without sufficient evidence.  
The specification does not provide any special direction for achieving the full scope of “preventing” infestations in comparison to achieving acceptable control.  Examples 1 and 3 are for “preventative” control, but the results are for (1) inoculation one day after treatment (what about when inoculation happens 30 days after treatment), and (2) efficacy is reported as “at least 80% disease control,” not complete disease control as in the dictionary definition, “to keep from happening; make impossible by prior action.”  
For these reasons, the quantity of experimentation needed to prevent infestation of useful plants by phytopathogenic microorganisms, based on the content of the disclosure, would be undue, and the claims lack adequate enabling support for “preventing infestation of useful plants by phytopathogenic microorganisms.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “use of a compound” is not a process, machine, manufacture, or composition of matter.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it cannot be determined whether the invention is directed to a composition or a method of control fungi.  
Applicant is advised that claim 15 cannot be further examined on the merits because the invention of claim 15 is directed to non-statutory subject matter as discussed above.  

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the term “motif” in two instances that render the claim indefinite.  R8 and R10 are defined as including “heterocyclyl motif,” but this is not recognized chemical terminology.  “Motif” recited also in claims 5, 6, 7, 9, and 10.  All dependent claims are included in this ground of rejection because they do not cure the deficiency of the independent claim.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/11152 (see original document and attached machine translation).
WO 2017/11152 explicitly discloses the following compounds which are encompassed by the rejected claims:

    PNG
    media_image1.png
    111
    318
    media_image1.png
    Greyscale

               
X
Compound 3
Methyl
Compound 10
Ethyl
Compound 21
cyclopropyl

 
See paragraphs 55-56.  Other compounds that are encompassed by the rejected claims are disclosed, including compound 30 (paragraph 59):
	
    PNG
    media_image2.png
    126
    314
    media_image2.png
    Greyscale
.
	Compounds 3, 10, 21 and 30 are formulated in water and applied to wheat to control Puccinia recondita and applied to soybean to control Phakopsora pachyrhizi (Test Examples 4, 8 and 9 at paragraphs 130, 134 and 135).  
	The claims are thereby anticipated because the cited prior art explicitly discloses  compounds of formula (I)  wherein n = 0. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/111152 (see original document and attached machine translation) in view of Telser et al. (US 2017/0174634).
Teachings of WO 2017/111152 were discussed previously in this Office action, and the discussion there is incorporated herein by reference.  The following additional teachings are set forth relative to this obviousness-based ground of rejection.  
In addition to the specific compounds disclosed and exemplified as discussed above, WO 2017/111152 further discloses a broader genus of fungicidal compounds for controlling fungi on plants (paragraph 5):

    PNG
    media_image3.png
    96
    323
    media_image3.png
    Greyscale
,
wherein X can be CR5 R6 R7, cycloalkyl, or NR8R9.  As shown by the exemplified compounds 3, 10, and 21, X can be methyl, ethyl, or cyclopropyl.  Formula (1) of WO 2017/111152 further teaches that X can be NR8R9, wherein R8 and R9 can be, inter alia, H or C2-6 hydrocarbyl, which is inclusive or alkyl and alkenyl.  Formulation with carrier, surfactant, and/or stabilizer is disclosed (paragraph 32-34).  Application to plant foliage, plant cultivation area such as the soil, and seed is disclosed (paragraph 37).  Protection of agricultural crops (paragraph 39) against a variety of plant disease phytopathogens is disclosed (paragraph 42).  See e.g., Test Examples 1-14.  
Telser et al. (US 2017/0174634) disclose that “there is a constant need to develop novel fungicidal compositions,” which can address ecological and economic demands such as activity spectrum, toxicity, selectivity, and resistance problems (paragraph 4). 
	WO 2017/111152 disclose many compounds that read on Applicant’s claimed compounds as discussed above, but WO 2017/111152 does not explicitly disclose a compound of Applicant’s formula (I), wherein “Z” in Applicant’s formula is NR10R11, wherein R10 and R11 can represent for example H or C1-6 alkyl.  It is noted that Z in Applicant’s formula is X in formula (1) of WO 2017/111152, wherein X can be, inter alia, NH2 in WO 2017/111152.  
	Selection of NR8R9 such as NH2 for X in WO 2017/111152 would have been fairly suggested because there are only four options for X.  Given that compounds 3 and 21 exemplify two of the options for X in subformula (a2) in WO 2017/111152, the ordinary skilled artisan would have found it obvious to modify X to obtain a formula (a2) compound that has X = NH2, for example, in order to provide additional fungicides in view of the constant need in this field to develop new fungicides. 
 Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Webster’s New World Dictionary, 2nd college ed., The World Publishing Co., New York, page 1127 (1972).